Title: From Benjamin Franklin to Peter Van B. Livingston, 29 August 1775
From: Franklin, Benjamin
To: Livingston, Peter Van B.


Sir,
Perth-Amboy, Augt. 29. 1775
The Committee of Safety acquainted you by a Letter dated the 26th Instant, that we had ordered a Ton of Gunpowder to be sent you agreable to your Request. It left Philada. early on Sunday Morning, and yesterday I overtook the Waggon on the Road at Trenton, and left it proceeding on the Journey. But being informed this Morning at Brunswick that 4 Waggon-Load of Powder had passed thro’ that Place on Friday Evening for your City, and supposing it to be the Powder which you mention’d as having been expected but not arrived, which occasioned your sending to us; and as we have still too little at Philadelphia; I thought it best to stop that Powder and send it back again, and wrote accordingly to the Waggoner by a Person just setting out for Trenton. I write this therefore that you may not expect it at Newark in consequence of our Letter. With great Respect and Esteem, I am, Sir, Your most obedient humble Servant
B Franklin
P. V. B Livingston, Esqr
